Exhibit 10.5

SUNCOKE ENERGY, INC.

LONG-TERM PERFORMANCE ENHANCEMENT PLAN

(effective as of July 21, 2011)

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 1 of 18



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

As used in this Plan, the following terms shall have the meanings herein
specified:

1.1 “Adjusted Awards” shall have the meaning provided herein at Section 2.1(e).

1.2 “Applicable Exchange” shall mean the New York Stock Exchange or such other
securities exchange as may at the applicable time be the principal market for
the Shares.

1.3 “Affiliate” shall mean any entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with the Company.

1.4 “Aggregate Exercise Price” shall have the meaning provided herein at
Section 3.6.

1.5 “Award” shall mean an Option, Restricted Stock or a Share Unit granted
pursuant to the terms of the Plan, including Adjusted Awards.

1.6 “Board of Directors” shall mean the Board of Directors of the Company.

1.7 “Business Combination” shall have the meaning provided herein at
Section 1.8(c).

1.8 “Change in Control” shall mean the occurrence of any of the following
events:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty percent (20%) or more of either (i) the then-outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
clause (a), the following acquisitions shall not constitute a Change in Control:
(A) any acquisition directly from the Company, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any company controlled by, controlling
or under common control with the Company, or (D) any acquisition by any entity
pursuant to a transaction that complies with clauses (c)(i), (c)(ii) and
(c)(iii) of this definition;

(b) Individuals who, as of the date that the Plan becomes effective, constitute
the Board of Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the shareholders of the Company, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 2 of 18



--------------------------------------------------------------------------------

Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity by
the Company or any of its subsidiaries (each, a “Business Combination”), in each
case unless, following such Business Combination:

(i) all or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the assets of
the Company, either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be,

(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination or any of their
respective subsidiaries) beneficially owns, directly or indirectly, twenty
percent (20%) or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and

(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board of Directors providing for such Business Combination; or

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company;

provided, however, that in no event shall the IPO or the subsequent distribution
of Shares from Sunoco, Inc. to the Sunoco, Inc. shareholders (the
“Distribution”) constitute a Change in Control. For the avoidance of doubt, with
respect to Adjusted Awards, any reference in an Award Agreement or the
applicable Sunoco Long-Term Incentive Plan to a “change in control,” “change of
control” or similar definition shall be deemed to refer to a Change in Control
hereunder.

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 3 of 18



--------------------------------------------------------------------------------

1.9 “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.10 “Committee” shall mean the committee appointed to administer this Plan by
the Board of Directors, as constituted from time to time.The Committee shall
consist of at least two (2) members of the Board of Directors, each of whom
shall meet applicable requirements set forth in the pertinent regulations under
Section 16 of the Exchange Act and Section 162(m) of the Code.

1.11 “Common Stock” shall mean common stock, par value $0.01 per share, of
SunCoke Energy, Inc.

1.12 “Company” shall mean SunCoke Energy, Inc.

1.13 “Corporate Transaction” shall have the meaning provided herein at
Section 6.8(b).

1.14 “Disaffiliation” shall mean, for purposes of Section 6.8(b) hereof, a
Subsidiary’s or Affiliate’s ceasing to be a Subsidiary or Affiliate for any
reason (including, without limitation, as a result of a public offering, or a
spinoff or sale by the Company, of the stock of the Subsidiary or Affiliate) or
a sale of a division of the Company and its Affiliates.

1.15 “Dividend Equivalents” shall have the meaning provided herein at
Section 4.3.

1.16 “Dividend Equivalent Account” shall have the meaning provided herein at
Section 4.3.

1.17 “Eligible Individuals” means officers and employees of the Company or any
of its Subsidiaries or Affiliates, and prospective officers and employees who
have accepted offers of employment from the Company or its Subsidiaries or
Affiliates so designated.

1.18 “Employment Termination Date” shall mean, with respect to any Participant,
the date on which the employment relationship between the Participant and the
Company and its Subsidiaries is terminated; provided, however, that with respect
to any Award that constitutes “non-qualified deferred compensation” within the
meaning of Section 409A of the Code, Employment Termination Date shall mean the
date on which the Participant experiences a “separation from service” as defined
under Section 409A of the Code.For the avoidance of doubt, neither the IPO nor
the Distribution shall constitute a termination of employment for purposes of
any Adjusted Award.

1.19 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

1.20 “Exercise Price” shall mean the purchase price per Share deliverable upon
the exercise of an Option.

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 4 of 18



--------------------------------------------------------------------------------

1.21 “Fair Market Value” shall mean, unless otherwise determined by the
Committee, the closing price of a Share on the Applicable Exchange on the date
of measurement, or if Shares were not traded on the Applicable Exchange on such
measurement date, then on the next preceding date on which Shares were traded,
all as reported by such source as the Committee may select.If Shares are not
listed on a national securities exchange, Fair Market Value shall be determined
by the Committee in its good faith discretion, taking into account, to the
extent appropriate, the requirements of Section 409A of the Code.

1.22 “Grant Date” shall have the meaning provided herein at Section 3.1.

1.23 “Immediate Family Member” shall mean spouse (or common law spouse),
siblings, parents, children, stepchildren, adoptive relationships and/or
grandchildren of the Participant (and, for this purpose, also shall include the
Participant).

1.24 “Incumbent Board” shall have the meaning provided herein at Section 1.8(b).

1.25 “IPO” shall mean the initial public offering of SunCoke Energy, Inc.

1.26 “Just Cause” shall mean, unless otherwise defined in an Award agreement, as
determined by the Committee:

(a) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company and its Subsidiaries
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Participant by the Board of Directors or the Chief Executive Officer that
specifically identifies the manner in which the Board of Directors or the Chief
Executive Officer believes that the Participant has not substantially performed
the Participant’s duties;

(b) indictment of the Participant for a felony in connection with the
Participant’s employment duties or responsibilities to the Company and its
Subsidiaries that is not quashed within six (6) months;

(c) conviction of Participant of a felony;

(d) willful conduct by the Participant in connection with the Participant’s
employment duties or responsibilities to the Company and its Subsidiaries that
is gross misconduct (including, but not limited to, dishonest or fraudulent
acts) and places the Company and its Subsidiaries at risk of material injury; or

(e) the Participant’s failure to comply with a policy of the Company and its
Subsidiaries that places the Company and its Subsidiaries at risk of material
injury.

For purposes of this Section 1.26, no act, or failure to act, on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company.In
addition, for purposes of this Section 1.26, “injury” shall include, but not be
limited

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 5 of 18



--------------------------------------------------------------------------------

to, financial injury and injury to the reputation of the Company. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board of Directors or upon the instructions of the Chief Executive
Officer or a senior officer of the Company or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Participant in good faith and in the best interests of the Company.

1.27 “Option” shall have the meaning provided herein at Section 3.1.

1.28 “Optionee” shall mean the holder of an Option.

1.29 “Outstanding Company Common Stock” shall have the meaning provided herein
at Section 1.8(a).

1.30 “Outstanding Company Voting Securities” shall have the meaning provided
herein at Section 1.8(a).

1.31 “Participant” shall mean an Eligible Individual to whom an Award is or has
been granted.

1.32 “Performance Goals” shall mean the specific targeted amounts of, or changes
in, financial or operating goals including: revenues; expenses; net income;
operating income; operating income after tax; equity; return on equity, assets
or capital employed; working capital; total shareholder return; earnings before
interest, taxes, depreciation and amortization (“EBITDA”); earnings before
interest and taxes (“EBIT”); operating capacity utilized; production or sales
volumes; throughput, cost of refining/processing; margin capture; gross margin;
or operating margin.Such goals may be applicable to the Company as a whole or
one or more of its business units and may be applied in total or on a per share,
per barrel or percentage basis and on an absolute basis or relative to other
companies, industries or indices or any combination thereof, as determined by
the Committee.

1.33 “Performance Share Units” shall have the meaning provided herein at
Section 4.1.

1.34 “Person” shall have the meaning provided herein at Section 1.8(a).

1.35 “Plan” shall mean this SunCoke Energy, Inc. Long-Term Performance
Enhancement Plan, as amended from time to time.

1.36 “Qualified Performance-Based Award” shall mean an Award intended to qualify
for the Section 162(m) Exemption.

1.37 “Qualifying Termination” shall mean, unless otherwise defined in an Award
agreement, with respect to the employment of any Participant who is a
participant in the SunCoke Energy, Inc.Special Executive Severance Plan, a
“Qualifying Termination” as defined in such plan, and with respect to the
employment of any other Participant, the following:

(a) a termination of employment by the Company within twenty-four (24) months
after a Change in Control, other than for Just Cause, death or permanent
disability; or

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 6 of 18



--------------------------------------------------------------------------------

(b) a termination of employment by the Participant within twenty-four
(24) months after a Change in Control for one or more of the following reasons:

(i) the assignment to such Participant of any duties inconsistent in a way
significantly adverse to such Participant, with such Participant’s positions,
duties, responsibilities and status with the Company and its Subsidiaries
immediately prior to the Change in Control, or a significant reduction in the
duties and responsibilities held by the Participant immediately prior to the
Change in Control, in each case except in connection with such Participant’s
termination of employment by the Company for Just Cause; or

(ii) a reduction by the Company in the Participant’s combined annual base salary
and guideline (target) bonus as in effect immediately prior to the Change in
Control; or

(iii) the Company requires the Participant to be based anywhere other than the
Participant’s present work location or a location within thirty-five (35) miles
from the present location; or the Company requires the Participant to travel on
Company business to an extent substantially more burdensome than such
Participant’s travel obligations during the period of twelve (12) consecutive
months immediately preceding the Change in Control,

(each of clauses (i) through (iii), a “Good Reason Event”); provided, however,
that in the case of any such termination of employment by a Participant under
this subparagraph (b), such termination shall not be deemed to be a Qualifying
Termination unless (x) Participant has notified the Company in writing
describing the occurrence of one or more Good Reason Events within sixty days of
such occurrence, (y) the Company fails to cure such Good Reason Event within
thirty days after its receipt of such written notice and (z) the termination of
employment occurs within 120 days after the occurrence of the applicable Good
Reason Event.

1.38 “Restricted Stock” shall have the meaning provided herein at
Section 5.1(a).

1.39 “Restricted Share Units” shall have the meaning provided herein at
Section 4.1.

1.40 “Restriction Period” shall have the meaning provided herein at
Section 5.1(c).

1.41 “Section 162(m) Exemption” shall mean the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

1.42 “Separation Agreement” shall mean the Separation and Distribution Agreement
by and between Sunoco, Inc.and SunCoke Energy, Inc.

1.43 “Share” shall mean a share of Common Stock.

1.44 “Share Change” shall have the meaning provided herein at Section 6.8(a).

1.45 “Share Units” shall have the meaning provided herein at Section 4.1.

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 7 of 18



--------------------------------------------------------------------------------

1.46 “Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity during any period in which at least a 50%
voting or profits interest is owned, directly or indirectly, by the Company or
any successor to the Company.

1.47 “SunCoke Energy, Inc.” shall mean SunCoke Energy, Inc., a Delaware
corporation, and any successor thereto by merger, consolidation, liquidation or
purchase of assets or stock or similar transaction.

1.48 “Sunoco Long-Term Incentive Plan” shall have the meaning provided in the
Separation Agreement.

ARTICLE II

PURPOSES AND TERM OF PLAN; ADMINISTRATION;

ELIGIBILITY FOR PARTICIPATION; LIMITATION ON AWARDS

AND RULES FOR CALCULATING SHARES DELIVERED

2.1 Purposes of the Plan. The purposes of this Plan are to:

(a) better align the interests of shareholders and management of the Company by
creating a direct linkage between Participants’ rewards and shareholders’ gains;

(b) provide management with the ability to increase equity ownership in the
Company;

(c) provide competitive compensation opportunities that can be realized through
attainment of performance goals;

(d) provide an incentive to management for continuous employment with the
Company; and

(e) to assume and govern other awards pursuant to the adjustment of awards
granted under any Sunoco Long-Term Incentive Plan in accordance with the terms
of the Separation Agreement.

It is intended that certain Awards made under the Plan will qualify as Qualified
Performance-Based Awards.

2.2 Term of the Plan. No Awards will be made under this Plan after July 21,
2021. The Plan and all Awards made under the Plan prior to such date shall
remain in effect until such Awards have been satisfied or terminated in
accordance with the Plan and the terms of such Awards.

2.3 Administration. The Plan shall be administered by the Committee, which shall
have the authority, in its sole discretion and from time to time to, among other
things:

(a) designate the Participants;

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 8 of 18



--------------------------------------------------------------------------------

(b) grant Awards provided in the Plan in such form and amount as the Committee
shall determine;

(c) determine the terms and conditions of each Award under the Plan and impose
such limitations, restrictions and conditions upon any such Award, in each case
as the Committee shall deem appropriate; and

(d) interpret the Plan, adopt, amend and rescind rules and regulations relating
to the Plan, and make all other determinations and take all other action
necessary or advisable for the implementation and administration of the Plan.

The decisions and determinations of the Committee on all matters relating to the
Plan shall be in its sole discretion and shall be conclusive. No member of the
Committee shall be liable for any action taken or not taken or decision made or
not made in good faith relating to the Plan or any Award thereunder.

2.4 Eligibility for Participation. Awards may be granted under the Plan to
(a) Eligible Individuals and, (b) with respect to Adjusted Awards, in accordance
with the terms of the Separation Agreement.

2.5 Types of Awards Under the Plan. Awards under the Plan may be in the form of
any one or more of the following:

(a) Options, as described in Article III;

(b) Share Units, as described in Article IV; and/or

(c) Restricted Stock, as described in Article V.

2.6 Limitation on Awards; Rules for Calculating Shares Delivered.

(a) The maximum number of Shares that may be delivered to Participants and their
beneficiaries under the Plan shall be the sum of (i) the number of Shares that
may be issuable upon exercise or vesting of the Adjusted Awards and
(ii) 6,000,000. The limit set forth in this Section 2.6(a) shall be subject to
the provisions of Section 6.8. Shares subject to an Award under the Plan may be
authorized and unissued Shares or may be treasury Shares.

(b) During a calendar year, no single Participant may be granted:

(i) Options covering in excess of 1,250,000 Shares; or

(ii) Qualified Performance-Based Awards in the form of Share Units or Restricted
Stock covering in excess of 750,000 Shares in the aggregate;

provided, however, that Adjusted Awards shall not be subject to the limitation
set forth in this Section 2.6(b). The limits set forth in this Section 2.6(b)
shall be subject to the provisions of Section 6.8.

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 9 of 18



--------------------------------------------------------------------------------

(c) With respect to Awards other than Adjusted Awards, to the extent that any
Award is forfeited, or any Option terminates, expires or lapses without being
exercised, or any Award is settled for cash, the Shares subject to such Award
not delivered as a result thereof shall again be available for Awards under the
Plan.

(d) With respect to Awards other than Adjusted Awards, if the exercise price of
any Option and/or the tax withholding obligations relating to any Award are
satisfied by delivering Shares to the Company (by either actual delivery or by
attestation), only the number of Shares issued net of the Shares delivered or
attested to shall be deemed delivered for purposes of the limits set forth in
Section 2.6(a). To the extent any Shares subject to an Award are withheld to
satisfy the exercise price (in the case of an Option) and/or the tax withholding
obligations relating to such Award, such Shares shall not be deemed to have been
delivered for purposes of the limits set forth in Section 2.6(a).

ARTICLE III

OPTIONS

With respect to Adjusted Awards, the provisions below will be applicable only to
the extent that they are not inconsistent with the Separation Agreement and the
terms of the Adjusted Award assumed under the Separation Agreement:

3.1 Award of Options. The Committee, from time to time, and subject to the
provisions of the Plan and such other terms and conditions as the Committee may
prescribe, may grant to any Participant one or more options (not intended to
qualify as “incentive stock options” under section 422 of the Code) (“Options”)
to purchase the number of Shares allotted by the Committee. The “Grant Date” for
each Option shall be the date of the Committee action to make the Award or, if
later, the date selected by the Committee as the date of grant of the Option
pursuant to the Plan; provided, however, that with respect to any Adjusted
Award, Grant Date shall mean the initial date on which an Adjusted Award was
granted under the applicable Sunoco Long-Term Incentive Plan.

3.2 Option Agreements. The grant of an Option shall be evidenced by a written
Option agreement, executed by the Company and the holder of an Option, stating
the number of Shares subject to the Option evidenced thereby, the vesting terms,
the treatment of the Option upon a Participant’s termination of employment, and
such other provisions as the Committee may from time to time determine.

3.3 Exercise Price. The Exercise Price shall be not less than the Fair Market
Value on the Grant Date. In no event may any Option granted under this Plan be
amended, other than pursuant to Section 6.8, to decrease the exercise price
thereof, be cancelled in conjunction with the grant of any new Option with a
lower exercise price or otherwise be subject to any action that would be
treated, for accounting purposes, as a “repricing” of such Option, unless such
amendment, cancellation, or action is approved by the Company’s stockholders.

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 10 of 18



--------------------------------------------------------------------------------

3.4 Term and Exercise. The term and the vesting schedule of each Option shall be
determined by the Committee. No Option shall be exercisable after the expiration
of its term and the maximum term of any Option shall be ten years.

3.5 Transferability.

(a) No Option may be transferred by the Participant other than by will, by the
laws of descent and distribution or, to the extent not inconsistent with the
applicable provisions of the Code, pursuant to a domestic relations order under
applicable provisions of law, and during the Participant’s lifetime the Option
may be exercised only by the Participant; provided, however, that, subject to
such limits as the Committee may establish, the Committee, in its discretion,
may allow the Participant to transfer an Option for no consideration to, or for
the benefit of, an Immediate Family Member or to a bona fide trust for the
exclusive benefit of such Immediate Family Member, or a partnership or limited
liability company in which Immediate Family Members are the only partners or
members.

(b) A transfer pursuant to Section 3. 5(a) may only be effected following
advance written notice from the Participant (or Participant’s estate) to the
Committee, describing the terms and conditions of the proposed transfer, and
such transfer shall become effective only when recorded in the Company’s record
of outstanding Options. Any such transfer pursuant to Section 3. 5(a) is further
conditioned on the Participant and such Immediate Family Member or other
transferee agreeing to abide by the Company’s then-current Option transfer
guidelines. In the discretion of the Committee, the right to transfer an Option
pursuant to Section 3. 5(a) also will apply to the right to transfer ancillary
rights associated with such Option, and to the right to consent to any amendment
to the applicable Option agreement.

(c) Subsequent transfers by a transferee pursuant to Section 3. 5(a) shall be
prohibited except in accordance with the laws of descent and distribution, or by
will.

(d) Following any transfer pursuant to this Section 3.5, any transferred Option
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, and the terms “Optionee” or “Participant” shall
be deemed to include the transferee; provided, however, that the terms governing
exercisability of an Option that apply following any events of termination of
employment shall apply based on the employment status of the original Optionee.
Neither the Committee nor the Company will have any obligation to inform any
transferee of an Option of any expiration, termination, lapse or acceleration of
such Option. The Company will have no obligation to register with any federal or
state securities commission or agency any Shares issuable or issued under an
Option that has been transferred by a Participant under this Section 3.5.

3.6 Manner of Payment. Each Option agreement shall set forth the procedure
governing the exercise of the Option granted thereunder, and shall provide that,
upon such exercise in respect of any Shares subject thereto, the Optionee shall
pay to the Company, in full, an amount (such amount, the “Aggregate Exercise
Price”) equal to the product of (a) the Exercise Price, and (b) the number of
Shares with respect to which Optionee exercises the Option (together with
payment for any taxes which the Company is required by law to withhold

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 11 of 18



--------------------------------------------------------------------------------

by reason of such exercise) with cash or with Shares. A Participant may pay the
Aggregate Exercise Price with respect to an Option that the Participant
exercises through the delivery of Shares owned by the Optionee, or by foregoing
delivery of Shares subject to the Option, in each case having an aggregate Fair
Market Value (as determined as of the date prior to exercise) equal to the
Aggregate Exercise Price; provided, however, that any use of Shares to satisfy
the Aggregate Exercise Price in accordance with this provision must be in
compliance with then-applicable accounting rules.

3.7 Issuance and Delivery of Shares. As soon as practicable after receipt of
payment, the Company shall deliver to the Optionee a certificate or certificates
for, or otherwise register the Optionee on the books and records of the Company
as a holder of, such Shares. The Optionee shall become a shareholder of the
Company with respect to the Shares so registered, or represented by Share
certificates so issued, and as such shall be fully entitled to receive
dividends, to vote and to exercise all other rights of a shareholder except to
the extent otherwise provided in the Option agreement.

3.8 Section 162(m) of the Code. The provisions of this Plan are intended to
ensure that all Options granted hereunder to any Participant who is or may be a
“covered employee” (within the meaning of Section 162(m)(3) of the Code) in the
tax year in which such Option is expected to be deductible to the Company
qualify for the Section 162(m) Exemption, and all such Awards shall therefore be
considered Qualified Performance-Based Awards and this Plan shall be interpreted
and operated consistent with that intention.

ARTICLE IV

SHARE UNITS

With respect to Adjusted Awards, the provisions below will be applicable only to
the extent that they are not inconsistent with the Separation Agreement and the
terms of the Adjusted Award assumed under the Separation Agreement:

4.1 Award of Share Units. The Committee, from time to time, and subject to the
provisions of the Plan, may grant to any Participant Awards denominated in
Shares (“Share Units”) that will be settled, subject to the terms and conditions
of the Share Units, in an amount in cash, Shares or both. At the time it
authorizes the grant of any Share Units, the Committee shall condition the
vesting of the Share Units upon either (a) continued service of the applicable
Participant (“Restricted Share Units”), (b) the attainment of performance goals,
or (c) the attainment of performance goals and the continued service of the
applicable Participant (clauses (b) and (c) together, “Performance Share
Units”). Settlement of Share Units shall be made either in Shares, or in cash,
at the sole discretion of the Committee. The medium of payment, whether in
Shares or in cash, shall be set forth in the Committee’s resolution granting the
Share Units and in the Share Unit agreement with the Participant.

4.2 Share Unit Agreements. Share Units granted under the Plan shall be evidenced
by written agreements stating the type of Share Units, the number of Share Units
evidenced thereby, the vesting and settlement terms, the form of payment, the
treatment of Share Units upon a Participant’s termination of employment, and
such other provisions as the Committee may from time to time determine.

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 12 of 18



--------------------------------------------------------------------------------

4.3 Dividend Equivalents. Unless otherwise determined by the Committee, this
Section 4.3 shall govern the treatment of Dividend Equivalents. A holder of
Share Units will be entitled to receive payment from the Company in an amount
equal to each cash dividend (“Dividend Equivalent”) the Company would have paid
to such holder had he, on the record date for payment of such dividend, been the
holder of record of Shares equal to the number of outstanding Share Units. The
Company shall establish a bookkeeping account on behalf of each Participant in
which the Dividend Equivalents allocated to such Participant (“Dividend
Equivalent Account”) shall be credited. The Dividend Equivalent Account will not
bear interest. Vesting and payment of Dividend Equivalents will correspond to
the vesting and settlement of the Share Units with respect to which the Dividend
Equivalents relate.

4.4 Section 162(m) of the Code. In the event that the Committee conditions the
vesting of an Award of Share Units upon the attainment of Performance Goals or
the attainment of Performance Goals and the continued service of the applicable
Participant, the Committee may, prior to or at the time of grant, designate such
an Award as a Qualified Performance-Based Award.

ARTICLE V

Restricted Stock

5.1 Award of Restricted Stock.

(a) The Committee, from time to time, and subject to the provisions of the Plan,
may grant to any Participant Awards in the form of actual Shares that are
subject to restrictions on transfer, the lapse of which restrictions is
contingent upon continued service and/or the satisfaction of performance
conditions (“Restricted Stock”).Restricted Stock shall be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of one or more stock certificates. Any certificate issued in respect
of Restricted Stock shall be registered in the name of the applicable
Participant and, in the case of Restricted Stock, shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Award, substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
SunCoke Energy, Inc. Long-Term Performance Enhancement Plan and an award
agreement. Copies of such plan and agreement are on file at the offices of
SunCoke Energy, Inc., 1011 Warrenville Road, 6th Floor, Lisle, IL 60532.”

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 13 of 18



--------------------------------------------------------------------------------

(b) The Committee shall, prior to or at the time of grant, condition the vesting
or transferability of an Award of Restricted Stock upon the continued service of
the applicable Participant or the attainment of Performance Goals, or the
attainment of Performance Goals and the continued service of the applicable
Participant. In the event that the Committee conditions the grant or vesting of
an Award of Restricted Stock upon the attainment of Performance Goals or the
attainment of Performance Goals and the continued service of the applicable
Participant, the Committee may, prior to or at the time of grant, designate such
an Award as a Qualified Performance-Based Award.

(c) Subject to the provisions of the Plan and the applicable Award agreement,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Award for which such vesting restrictions apply and until
the expiration of such vesting restrictions (the “Restriction Period”), the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Shares of Restricted Stock.

5.2 Restricted Stock Agreements. Restricted Stock granted under the Plan shall
be evidenced by written agreements stating the number of Shares of Restricted
Stock evidenced thereby, the vesting and settlement terms, the treatment of the
Award upon a Participant’s termination of employment, and such other provisions
as the Committee may from time to time determine.

5.3 Rights of a Stockholder. Except as provided in this Section 5 and in the
applicable Award agreement, the applicable Participant shall have, with respect
to the Shares of Restricted Stock, all of the rights of a stockholder of the
Company holding Common Stock, including, if applicable, the right to vote the
Shares and the right to receive any cash dividends. Vesting and payment of any
cash dividends will correspond to the vesting of the Restricted Stock with
respect to which such dividends relate. If so determined by the Committee in the
applicable Award agreement and subject to Section 6.11, (a) cash dividends on
the Common Stock that is the subject of the Restricted Stock Award shall be
automatically reinvested in additional Restricted Stock, held subject to the
vesting of the underlying Restricted Stock, and (b) subject to any adjustment
pursuant to Section 6.8, dividends payable in Common Stock shall be paid in the
form of Restricted Stock, held subject to the vesting of the underlying
Restricted Stock.

5.4 Delivery of Unlegended Certificates. If and when any applicable Performance
Goals are satisfied and the Restriction Period expires without a prior
forfeiture of the Shares of Restricted Stock for which legended certificates
have been issued, unlegended certificates for such Shares shall be delivered to
the Participant upon surrender of the legended certificates.

ARTICLE VI

MISCELLANEOUS

6.1 General Restriction. Each Award under the Plan shall be subject to the
requirement that if, at any time, the Committee shall determine that:

(a) the listing, registration or qualification of the Shares subject or related
thereto upon any securities exchange or under any state or Federal law; or

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 14 of 18



--------------------------------------------------------------------------------

(b) the consent or approval of any government regulatory body; or

(c) an agreement by the recipient of an Award with respect to the disposition of
Shares,

is necessary or desirable as a condition of, or in connection with, the granting
of such Award or the issue or purchase of Shares thereunder, then such Award may
not be consummated in whole or in part unless such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.

6.2 Non-Assignability. Awards under the Plan shall not be assignable or
transferable by the recipient thereof, except by will or by the laws of descent
and distribution, except as otherwise set forth in this Plan or except as
otherwise determined by the Committee.

6.3 Right to Terminate Employment; Effect of Disaffiliation. Nothing in the Plan
or in any agreement entered into pursuant to the Plan shall confer upon any
Participant the right to continue in the employment of the Company, or affect
any right which the Company may have to terminate the employment of, or service
by, such Participant. If an Affiliate ceases to be an Affiliate as a result of
the sale or other disposition by the Company or one of its continuing Affiliates
of its ownership interest in the former Affiliate, or otherwise, then
individuals who remain employed by such former Affiliate thereafter shall be
considered for all purposes under the Plan to have terminated their employment
relationship with the Company and its Subsidiaries.

6.4 Non-Uniform Determinations. The Committee’s determinations under the Plan
(including without limitation, determinations of the persons to receive Awards,
the form, amount and timing of such Awards, the terms and provisions of such
Awards, and the agreements evidencing same) need not be uniform and may be made
by it selectively among persons who receive, or are eligible to receive, Awards
under the Plan, whether or not such persons are similarly situated.

6.5 Rights as a Shareholder. Except as otherwise provided in Section 5.4 with
respect to Restricted Stock, the recipient of any Award under the Plan shall
have no rights as a shareholder with respect thereto unless and until Shares are
issued on behalf of such recipient in “book-entry” form, in the records of the
Company’s transfer agent and registrar, or certificates have been issued for
such Shares.

6.6 Leaves of Absence. The Committee shall be entitled to make such rules,
regulations and determinations as it deems appropriate under the Plan in respect
of any leave of absence taken by the recipient of any Award. Without limiting
the generality of the foregoing, the Committee shall be entitled to determine
(a) whether or not any such leave of absence shall constitute a termination of
employment within the meaning of the Plan and (b) the impact, if any, of any
such leave of absence on Awards under the Plan theretofore made to any recipient
who takes such leaves of absence.

6.7 Newly Eligible Employees. The Committee shall be entitled to make such
rules, regulations, determinations and Awards as it deems appropriate in respect
of any employee who becomes eligible to participate in the Plan or any portion
thereof after the commencement of an Award or incentive period.

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 15 of 18



--------------------------------------------------------------------------------

6.8 Adjustments.

(a) In the event of a stock dividend, stock split, reverse stock split, share
combination, or recapitalization or similar event affecting the capital
structure of the Company (each a “Share Change”), the Committee or Board of
Directors shall make an equitable and proportionate anti-dilution adjustment.
Such mandatory adjustment may include a change in one or more of the following:
(i) the aggregate number of Shares reserved for issuance and delivery under
Section 2.6(a) of the Plan; (ii) the individual limits under Section 2.6(b) of
the Plan; (iii) the number of Shares or other securities subject to outstanding
Awards under the Plan; (iv) the exercise price of outstanding Options; and
(v) other similar matters.

(b) In the event of a merger, amalgamation, consolidation, acquisition of
property or shares, separation, spinoff, other distribution of stock or property
(including any extraordinary cash or stock dividend), reorganization, stock
rights offering, liquidation, Disaffiliation, or similar event affecting the
Company or any of its Subsidiaries that is not a Share Change (each, a
“Corporate Transaction”), the Committee or the Board of Directors may in its
discretion make such substitutions or adjustments as it deems appropriate and
equitable to (i) the aggregate number and kind of Shares or other securities
reserved for issuance and delivery under Section 2.6(a) of the Plan; (ii) the
individual limits under Section 2.6(b) of the Plan; (iii) the number and kind of
Shares or other securities subject to outstanding Awards under the Plan;
(iv) the exercise price of outstanding Options; and (v) other similar matters,
and such adjustments may include, without limitation, (A) the cancellation of
outstanding Awards granted under the Plan in exchange for payments of cash,
property or a combination thereof having an aggregate value equal to the value
of such Awards, as determined by the Committee or the Board of Directors in its
sole discretion (it being understood that in the case of a Corporate Transaction
with respect to which holders of Common Stock receive consideration other than
publicly traded equity securities of the ultimate surviving entity, any such
determination by the Committee or the Board of Directors that the value of an
Option shall for this purpose be deemed to equal the excess, if any, of the
value of the consideration being paid for each Share pursuant to such Corporate
Transaction over the exercise price of such Option shall conclusively be deemed
valid), (B) the substitution of other property (including, without limitation,
cash or other securities of the Company and securities of entities other than
the Company) for the Shares subject to outstanding Awards under the Plan, and
(C) in connection with any Disaffiliation, arranging for the assumption of
Awards granted under the Plan, or replacement of Awards granted under the Plan
with new Awards based on other property or other securities (including, without
limitation, other securities of the Company and securities of entities other
than the Company), by the affected Subsidiary, Affiliate, or division or by the
entity that controls such Subsidiary, Affiliate, or division following such
Disaffiliation as well as any corresponding adjustments to Awards under the Plan
that remain based upon Company securities.

6.9 Change in Control. The Committee may provide in any Award agreement for
provisions relating to a Change in Control, including, without limitation, the
acceleration of the exercisability of, or the lapse of restrictions or deemed
satisfaction of goals with respect to, any outstanding Awards.

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 16 of 18



--------------------------------------------------------------------------------

6.10 Amendment of the Plan; Amendment of Awards.

(a) The Committee may amend, alter, or discontinue the Plan, but no amendment,
alteration or discontinuation shall be made which would materially impair the
rights of the Participant with respect to a previously granted Award without
such Participant’s consent, except such an amendment made to comply with
applicable law, including without limitation Section 409A of the Code, stock
exchange rules or accounting rules. In addition, no such amendment shall be made
without the approval of the Company’s stockholders to the extent such approval
is required by applicable law or the listing standards of the Applicable
Exchange.

(b) Subject to Section 3.3, the Committee may unilaterally amend the terms of
any Award theretofore granted, but no such amendment shall cause a Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption or
without the Participant’s consent materially impair the rights of any
Participant with respect to an Award, except such an amendment made to cause the
Plan or Award to comply with applicable law, stock exchange rules or accounting
rules.

6.11 Limitation on Dividend Reinvestment and Dividend Equivalents. Reinvestment
of dividends in additional Restricted Stock at the time of any dividend payment,
and the payment of Shares with respect to dividends to Participants holding
Awards of Restricted Stock Units, shall only be permissible if sufficient Shares
are available under Section 2.6 for such reinvestment or payment (taking into
account then outstanding Awards).

6.12 Required Taxes. No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal, state, local or
foreign income or employment or other tax purposes with respect to any Award
under the Plan, such Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount. If determined by the Company, withholding obligations may be settled
with Shares, including Shares that are part of the Award that gives rise to the
withholding requirement. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements, and the Company and its Affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to such Participant. The Committee may establish
such procedures as it deems appropriate, including making irrevocable elections,
for the settlement of withholding obligations with Shares.

6.13 Section 409A of the Code. It is the intention of the Company that no Award
shall be “deferred compensation” subject to Section 409A of the Code, unless and
to the extent that the Committee specifically determines otherwise as provided
in the immediately following sentence, and the Plan and the terms and conditions
of all Awards shall be interpreted accordingly. The terms and conditions
governing any Awards that the Committee determines will be subject to
Section 409A of the Code, including any rules for elective or mandatory deferral
of the delivery of cash or Shares pursuant thereto and any rules regarding
treatment of

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 17 of 18



--------------------------------------------------------------------------------

such Awards in the event of a Change in Control, shall be set forth in the
applicable Award Agreement, and shall comply in all respects with Section 409A
of the Code. Notwithstanding any other provision of the Plan to the contrary,
with respect to any Award that constitutes a “nonqualified deferred compensation
plan” subject to Section 409A of the Code, any payments (whether in cash, Shares
or other property) to be made with respect to the Award upon the Participant’s
termination of employment shall be delayed until the first day of the seventh
month following the Participant’s termination of employment if the Participant
is a “specified employee” within the meaning of Section 409A of the Code.

6.14 Governing Law. This Plan shall be construed in accordance with and governed
by the laws of the State of Delaware.

6.15 Separation Agreement. Notwithstanding anything in this Plan to the
contrary, to the extent that the terms of this Plan are inconsistent with the
terms of an Adjusted Award, the terms of the Adjusted Award shall be governed by
the Separation Agreement, the applicable Sunoco Long-Term Incentive Plan and the
award agreement entered into thereunder.

 

SunCoke Energy, Inc.

Long-Term Performance Enhancement Plan

Page 18 of 18